Case 1:19-cv-03038-DDD-NYW Document 16 Filed 01/09/20 USDC Colorado Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

  Civil Action No.: 1:19-cv-03038-NYW

  FRED NEKOUEE, individually,                         :
                                                      :
                 Plaintiff,                           :
                                                      :
  vs.                                                 :
                                                      :
  TURNPIKE LODGING, LLC, a Colorado                   :
  limited liability company,                          :
                                                      :
              Defendant.                              :
  _______________________________________/


                     JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

         Plaintiff FRED NEKOUEE and Defendant TURNPIKE LODGING, LLC, by and

  through their respective counsel, hereby stipulate to the dismissal of this action against

  Defendant with prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii) as the parties have entered

  into a confidential settlement agreement regarding all matters in this action. Except as otherwise

  agreed by the parties in the confidential settlement, each party to bear their own costs and

  attorney’s fees.

         DATE: January 9, 2020
                                                Respectfully submitted,

                                                s/Robert J. Vincze           _
                                                Robert J. Vincze (CO # 28399)
                                                Law Offices of Robert J. Vincze
                                                PO Box 792
                                                Andover, Kansas 67002
                                                Phone: 303-204-8207
                                                Email: vinczelaw@att.net

                                                Attorney for Plaintiff Fred Nekouee

                                                and
Case 1:19-cv-03038-DDD-NYW Document 16 Filed 01/09/20 USDC Colorado Page 2 of 2




                                    s/Andrew B. Clauss
                                    Andrew B. Clauss
                                    Dinsmore & Shohl LLP
                                    1775 Sherman Street
                                    Suite 2500
                                    Denver, CO 80203
                                    Phone: 303-831-6971
                                    Email: andrew.clauss@dinsmore.com

                                    Attorneys for Defendant Turnpike Lodging, LLC




                                       2
